Citation Nr: 1213706	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  04-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for acromegaly with dilated cardiomyopathy and arthralgias, to include as due to radiation exposure in service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his wife appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in October 2009.  A transcript of the hearing has been associated with the claims file.

In a decision dated in January 2010, the Board denied the appeal.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued a memorandum decision setting aside the January 2010 Board decision and remanded the claim back to the Board for additional consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 memorandum decision, the Court noted the Veteran's allegation that his acromegaly with dilated cardiomyopathy and arthralgias was due to in-service exposure to non-ionizing radiation.  The Veteran argued that he was not afforded a VA examination to determine the nature and etiology of his condition even though he had submitted sufficient evidence to trigger VA's duty to provide such an examination.  After reviewing the evidence, including articles and research documents, the Court agreed and found that the Veteran had provided more than enough evidence to exceeded the low threshold for entitlement to a VA examination per McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Consequently, the Court found that VA's duty to assist in providing a VA examination had been triggered and remanded the matter for additional development.  The Court specifically stated that an opining VA physician should assist by exhaustively surveying the current literature on non-ionizing radiation and the Veteran's condition.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion addressing the etiology of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his acromegaly with dilated cardiomyopathy and arthralgias.  The claims file and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner should indicate whether it is at least as likely as not (50 percent or more) that the Veteran's acromegaly with dilated cardiomyopathy and arthralgias had its onset as a result of exposure to non-ionizing radiation during service or as otherwise due to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The examiner should thoroughly review and address all supporting articles and treatises, including documentation from the Navy, provided in support of this claim.  If necessary, the examiner should consult with other medical treatises, research documents, and/or experts when rendering an opinion as to the etiology of the condition and its relationship to non-ionizing radiation.  Consideration should also be given to the history reported by the Veteran. 

All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


